DETAILED ACTION
This action is in response to an application filed 02/25/2019 in which claims 1-9, 11-15, 17-20, 30 and 32 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 25 FEBRUARY 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the membrane is configured to be regulated orderly.” However it is not clear what “regulated orderly” means, as it has no common meaning in the membrane arts and it is not explained in the specification. It will be interpreted to mean that it has some repeating structure.

Claim 17 recites the limitations “during the partial reduction process”, however this term has no antecedent basis. For purposes of examination it will be interpreted to depend from claim 15, which introduces the particle reduction process.
Claim 30 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced, see MPEP 2173.05(q).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it merely recites a use and is thus not a proper process claim; see MPEP 2173.05(q).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0154941 A1 (hereinafter “Zhamu”).
Regarding claim 1 Zhamu discloses a unitary graphene matrix composite containing activated carbon (i.e. which may be consisted an activated carbon-based all-carbon membrane), comprising: 
a unitary graphene matrix,
a carbon or graphite filler (which may be activated carbon), 
wherein the graphene is disclosed to be closely packed and chemically bonded graphene planes, and the carbon filler is dispersed throughout the graphene matrix, and therefore the graphene is seen to be a crosslinking agent which connects the activated carbon particle filler; [0070].
The composite is described as in the form of a film [0152]-[0154], having a porosity up to 20% [0039], and is thus a membrane.
With regard to the limitations “the thickness of ACM is regulated by addition amount of the activated carbon, and surface pore structure of ACM is regulated by addition ratio of graphene”, these limitations are not seen to disclose a specific structure of the membrane, but merely means by which the structure of the membrane may be changed during its formation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. To the extent these limitations may be seen as structural, the membrane of Zhamu is seen to disclose structure which would meet the broadly claimed relationship in the claims: as the carbon filler is held in the graphene matrix, adding more when holding the length and width the same would result in a thicker membrane, and as graphene form the matrix, changing the amount would change the spacing of the matrix if the carbon content is held the same which would inherently change the surface pore structure; see 2112.01
Regarding claim 2 Zhamu discloses the activated carbon-based all-carbon membrane of claim 1, wherein the carbon filler is from 0.01-99 wt% of the composite [0038]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Zhamu’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 3 Zhamu discloses the activated carbon-based all-carbon membrane of claim 1, wherein the activated carbon is a particle (i.e. granular) [0038], [0079] and forms the all-carbon membrane without supporting structure [0070]. And though it is not specifically disclosed there will inherently be π-π interaction force between the activated carbon and the graphene; see MPEP 2112.01.
Regarding claim 4 Zhamu discloses the activated carbon-based all-carbon membrane of claim 1, wherein the structure of the membrane is a packed graphene matrix [0079] and is thus 
Regarding claim 5-7 Zhamu discloses the activated carbon-based all-carbon membrane of claim 1, and with regard to the limitations: (claim 5) wherein the membrane's surface structure becomes denser and surface pore size of the membrane becomes smaller with the increase of graphene ratio, (claim 6) wherein the surface pore size of the membrane can be regulated from micro-scale to nano-scale by controlling the ratio of graphene addition and (claim 7) wherein the thickness of the membrane can be regulated by the addition amount of activated carbon, and the more the activated carbon is added, the thicker the membrane becomes and the larger adsorption capacity the membrane has. These limitations of claims 5-7 are not seen to disclose a specific structure of the membrane, but merely means by which the structure of the membrane may be changed during its formation.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. 
Regarding claim 8 Zhamu discloses the activated carbon-based all-carbon membrane of claim 1, wherein the size of activated carbon particle is not specified but the filler may also be a carbon micro bead [0038] and thus it would have been obvious to activated carbon of the same size, i.e. micro-scale.
claim 11 Zhamu discloses the activated carbon-based all-carbon membrane of claim 1, wherein the graphene is reduced graphene oxide [0015]-[0016]. 
Regarding claim 32 Zhamu discloses the activated carbon-based all-carbon membrane according to claim 1 is a membrane(as above in the rejection of claim 1), and is thus considered to be itself a water purification device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of US 2006/0000352 (hereinafter “Tower”).
Regarding claim 9 Zhamu discloses the activated carbon-based all-carbon membrane of claim 1, but does not disclose the specific surface pore size is 24 nm ~ 2 μm. However Tower discoes that activated carbon is known to have pore sizes from less than 1 nm to over 500nm; [0065].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Zhamu by using activated carbon particles having a pore size of less than 1 nm to over 500nm as discoed by Tower because this involves the simple substitution of known forms of activated carbon particles to obtain the predictable result of a functional composite.

Claims 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, G., Zheng, C., Zhang, Q. et al. Binder-free activated carbon/carbon nanotube paper electrodes for use in supercapacitors. Nano Res. 4, 870–881n (hereinafter “Xu”) in view of US 8,703,090 (hereinafter “Tour”).
Regarding claim 12 Xu discloses a method for preparing the activated carbon-based all-carbon electrode (i.. which is a flat porous sheet and is thus a membrane), comprising the following steps: 
forming a carbon nanotube (CNT) dispersion in benzyl alcohol;
adding activated carbon to the CNT dispersion to form a mixed solution; and
filtrating the mixed solution wherein CNTs from the CNT dispersion and the activated carbon from the activated carbon dispersion are assembled on membrane filter substrate to form 
Xu does not disclose first dispersing activated carbon in water to form an activated carbon dispersion and then adding in a graphene dispersion.
However, with regard to graphene, Tour discloses graphene nanoribbons formed from opening carbon nanotubes, wherein the nanoribbons may be formed into a dispersion and filtered through a porous membrane to form a graphene nanoribbon mat having a porosity and a permeability, which may be uses as an electrode or membrane (C22/L38-53). Wherein further the nanoribbons may be water soluble for applications requiring biocompatibility (C26/L21-50). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Xu by opening up the CNTS into graphene nanoribbons and making them water soluble as discoed by Tour because nanoribbons are known to “maintain the desirable mechanical properties that carbon nanotubes and graphene sheets possess, and would therefore have been seen to be known art equivalents, and further because the nanoribbons may improve matrix compatibility compared to carbon nanotubes (Tour C25/L33-44).
With regard to dispersing activated carbon in water and then adding the graphene dispersion, in the combined invention of Xu in view of Tour the graphene nanoribbons are water soluble, and therefore it would have been obvious to use a water based dispersion in the method.  With specific regard to forming the activated carbon into a dispersion, prior to adding a separate graphene dispersion, while Xu discloses adding activated carbon, presumably dry, to the initial dispersion, as the mixture is then stirred for 1 hour after initial mixing, and no criticality is attributed to the order of mixing, to form the same final mixed dispersion from starting with a dispersion of activated carbon in water and adding the graphene nanoribbon dispersion to that 
Regarding claim 13 Xu in view of Tour discloses the method of claim 12, wherein the activated carbon is micro-scale (“[t]he irregular AC particles had a size of about several tens of micrometers”; 3. Results and Discussion). 
Regarding claims 14 and 15 Xu in view of Tour discloses the method of claim 12, wherein the graphene nanoribbons may be reduced graphene oxide nanoribbons (C2/L64-C3/L6), and therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to produce the graphene oxide nanoribbons by a partial reduction of graphene oxide dispersion because this is an obvious means to produce a reduced graphene oxide nanoribbon dispersion. With specific regard to claim 14, as the reducing agents used may be bases, such as  lithium aluminum hydride, i.e. which when added to the water dispersion of graphene and activated carbon would result in alkaline conditions.
Regarding claim 17 Xu in view of Tour discloses the method of claim 12, during the CNT/graphene dispersion process the concentration is 100 mg/L (i.e. 0.01 mg/ml) or lower (2.2 AC/CNT paper electrode fabrication), and therefore, as above in the rejection of claim 15 it would have been obvious to reduce the graphene in said dispersion, it would have also have been obvious to do so at the concentrations disclosed for the dispersion as cited above, which include those in the range claimed.
Regarding claim 20 Xu in view of Tour discloses the method of claim 11, wherein the time disclosed for filtration is not disclosed but would obviously effect at least how dry the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate filtration time, including those within the scope of the present claims, so as to produce desired end results. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Tour and further in view of US 2010/0098877 A1 (hereinafter “Cooper”).
Regarding claim 18 Xu in view of Tour discloses the method of claim 11, but it is not specifically disclosed that the mixed solution is placed in a pressure filter, and ACM is formed on a microporous membrane substrate by pressure filtration. 
However Cooper discloses a means of forming a sheet/roll  of nanostructured material from carbon nanotubes by differential pressure filtration (Abstract, [007], [0086], [0095], Figs. 1-4).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Xu in view of Tour by using differential pressure filtration as discoed by Cooper because this involves the simple substitution of known means to form a material from carbon nanomaterials via filtration of a liquid suspension to obtain the predictable results of forming a functional material.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Tour and further in view of US 2015/0129502 A1 (hereinafter “Meng”).
Regarding claim 19 Xu in view of Tour discloses the method of claim 11, wherein the activated carbon are particles and are thus broadly “granular” and are stirred in a disintegrator (Xu Sec. 2.2) so are thus expected to be fully dispersed in water but are not disclosed to be done so under the action of ultrasound to obtain the activated carbon dispersion. 
However, Meng disclsoes using ultrasonication to form a dispersion when making an activated carbon-graphene composite ([0016]-[0017]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Xu in view of Tour by using sonication to assist in forming the dispersion as discoed by Meng because this involves the simple substitution of known means to form dispersion when making dispersions for forming carbon composites.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773